Order entered December 31, 2018




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-18-01254-CV

                             IN THE INTEREST OF K.K., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-17-00489-X

                                         ORDER
       Before the Court are the December 28, 2018 motions of appellants Mother and Father for

an extension of time to file their respective briefs. We GRANT the motions and extend the time

to January 7, 2019. We caution appellants that further extension requests in this accelerated

appeal will be disfavored.


                                                    /s/   ADA BROWN
                                                          JUSTICE